Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 10/03/2022 have been entered. Claims 11-20 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stevens et al (US 2013/0335898, ‘898 hereafter).
Regarding claims 11-12 and 14-20, ‘898 discloses an article comprising an assembled device with a plurality internal components enclosed within the assembled device; and a coating deposited onto a surface of the internal components enclosed within the assembled device without altering a structure of the assembled device (Abstract, Fig. 2-Fig. 5, [0006], [0030]-[0032]),  wherein the coating comprising a poly(p-xylylene) polymer with a thickness being 4 or 5 microns, is  applied by CVD or PVD ([0009], [0042], [0048], [0072], [0080]-[0082]); which is naturally a conformal and optically transparent coating that is resistant to corrosion by the chemical as listed in the present claim 11. ‘898 also discloses that the device comprises one or more optical components such as lenses or optical windows ( Fig 2, item 112, [0056], [0063], [0069]).  Regarding claims 19 and 20, it is noted that article recited in these claims is in product by process format and that the process limitation does not further limit the product structurally unless it imparts structure by the recited process steps. The product being formed as claimed would not differentiate over a product formed in another conventional way structurally. Therefore, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process (see MPEP 2113 for PBP). Since ‘898 also discloses the coating being applied on to the surface of internal component of the assembled device by chemical vapor deposition (CVD), the claims stand properly rejected.  
Regarding claim 13, ‘’898 teaches all the limitations of claims 11 and 12, ‘898 also discloses that the coating comprising Parylene including substituted structure unit but does not expressly name a coating comprising Parylene C. However, it is well-known in the art that the Parylene C is a coating having excellent conformality and have high barrier protection against corrosive chemicals (HZO.com); therefore, one of ordinary skill in the art would have motivated to use Parylene C to form the coating for the device of ‘898, in order to render a device having excellent protection against corrosive chemicals. 

Response to Arguments
Applicant's arguments filed on 10/03/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited reference Stevens’898 does not teach “a coating that is deposited onto a surface of each of the plurality of internal components enclosed within the assembled device without altering a structure of the assembled device”, because a portion of housing of 102 is removed, thus alter the structure of the device. It is noted that the coating of ‘898 satisfies the presently claimed limitation (See Figs 2-5), wherein the coating is deposed on a plurality components within an assembled device (Fig.2 and Fig.3A and 3B, in the assembled device 102a, component 108, 112 and other internal parts, enclosed by housing 114), and the vapor deposition of coating does not change the structure of the assembled device.  The assembled device as presently claimed does not require an extra cover (such as removed housing part 102b in Fig 3, as argued by the applicant) to completely enclose the components in the device, and an opening for coating vapor to spread to the targeted surface is necessary for forming the coating layer as claimed.  
For the reasons set forth here and of record, the claims stand properly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782